Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00057-CV

                                     Norma SULLIVAN,
                                         Appellant

                                              v.

                                     Juana MORALES,
                                          Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2015CV01223
                          Honorable Karen Crouch, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

       SIGNED February 27, 2019.


                                               _________________________________
                                               Irene Rios, Justice